DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 and 15-16 are canceled; claims 5-13 and 18 are withdrawn; claims 1, 4, 14 and 17 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,798,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,096,037.
Independent claims 1, 10 and 16 of the US Patent disclose the subject matter, procedure related to registration of an Access and Mobility Management Function (AMF) in a wireless communication system, a first message related to serving AMF registration of a user equipment (UE), wherein the first message includes access type information and identity (ID) information, and wherein the access type information indicates one of 3rd Generation Partnership Project (3GPP) access or non-3GPP access; a second message for deregistration of the second AMF registered as a serving AMF of the UE, wherein the second message is only transmitted in a first case among the first case and a second case, wherein the first case is related to that an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are the same subject matter to the claims in the US Patent.  Independent claims 1 and 14 of the instant application corresponds to independent claims 1, 10 and 16 of the US Patent.   Claims 4 and 17 are corresponding to claims 13 and 18 of the US Patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim subject matter “wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF” is not supported and/or contained in the written specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS) in view of 3GPP TS 23.501 V0.3.1 (2017-03) (3GPP’501) and further in view of Venkataraman et al., US 2020/0008167. 
Claim 1, Velev discloses (fig 5) a method for performing a registration related procedure in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
transmitting, by the UE and to a first access and mobility management function (AMF) (fig 5 [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message), a registration request message related to a registration (fig 5 [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message), the registration request message being transmitted over one of 3GPP access ([0040] the wireless communication system 100 is compliant with the 3GPP protocol); and 
but is silent on, 
and non-3GPP access, 
receiving, by the UE, a deregistration request message from a second AMF being as a serving AMF of the UE;
wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF.  
However, as 3GPP’501 discloses and non-3GPP access (5.5.1, the UE is registered over non-3GPP and registers to a 3GPP access in a PLMN different from the PLMN of the N3IWF),
receiving, by the UE, a deregistration request message from a second AMF being as a serving AMF of the UE (5.4.1.4, When the AMF applies the deregistration at the end of communication to the UE, the AMF considers the UE enters RM-DEREGISTERED at the release of N2 connection for the UE, and the UE moves to RM-DEREGISTERED when leaving CM-CONNECTED).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev invention with 3GPP’501 invention to include the claimed limitation(s) so as to allow the network assisting the UE to register to either a 3GPP and non-3GPP access networks in order to receive service from the network.  
But Velev and 3GPP’501 invention is silent on,
wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF.  
 However, as Venkataraman discloses wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF ([0146] the network sent a DEREGISTRATION REQUEST message indicating ‘re-registration required’ in the De-registration type IE, [0147] the de-registration message indicates “re-registration required” in the de-registration type IE “as well as indicating the access type to include ‘3GPP access’”. In other words, the network may honor and process the registration request from the UE when the de-registration message and the registration request indicates the same access type).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev and 3GPP’501 invention with Venkataraman invention to include the claimed limitation(s) so as to allow the network assisting the UE to deregister an access network by indicating in the deregistration message a same type of a second access network thereby optimizing access operation.  
Claim 14, see claim 1 for the rejection, Velev discloses (fig 5, UE 502) a user equipment (UE) for performing a registration related procedure of an access and mobility management function (AMF), the UE comprising: 
a transceiver (fig 2, transmitter, receiver); 
at least one processor (fig 2, processor); and 
at least one computer memory (fig 2, memory) operably connectable to the at least one processor and storing instructions ([0031] instructions which implement the function/act specified in the schematic flowchart diagrams) that, when executed by the at least one processor, perform operations comprising: 
transmitting, to a first AMF, a first message related to a registration, the first message being transmitted over one of 3GPP access and non-3GPP access; and 
receiving a deregistration request message from a second AMF being as a serving AMF of the UE, 
wherein the deregistration request message is received when an access type of the first AMF is the same as an access type of the second AMF.  
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS), 3GPP TS 23.501 V0.3.1 (2017-03) (3GPP’501) and Venkataraman et al., US 2020/0008167 in view of 3GPP TS 23.502 V0.3.0 (2017-03) (3GPP’502) (IDS). 
Claim 4, Velev as modified discloses the method of claim 1, 
but Velev, 3GPP’501 and Venkataraman invention is silent on,  
wherein the deregistration request message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  
However, as 3GPP’502 discloses wherein the second message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management (Page 53, Figure 4.5.2-1, para. 4.5.1, Whenever the user profile is changed for a user in the UDM, and the changes affect the user profile in the AMF, the UDM shall notify these changes to the affected AMF by the means of "Subscriber Data Update Notification to AMF" procedure, initiating an AMF initiated De-registration procedure).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev, 3GPP’501 and Venkataraman invention with 3GPP’502 invention to include the claimed limitation(s) so as to notify an AMF the changes affect a user profile in order for the AMF to initiate an appropriate deregistration.   
Claim 17, see claim 4 for the rejection, Velev as modified discloses the  UE of claim 14, wherein the deregistration request message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647